Citation Nr: 1641728	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1964 to June 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2014, the Veteran attended a Travel Board hearing before the undersigned at the Portland, Oregon RO. A hearing transcript is of record.

This claim was denied by the Board in August 2015. The Veteran appealed to the United States Court of Appeals for Veterans' Claims (the Court). The Court granted a joint motion for remand in July 2016 finding that the Board provided inadequate reasons and bases for its denial.


FINDING OF FACT

The most probative medical and other evidence of record preponderates against finding that the Veteran's right shoulder disability is related to his active duty service.


CONCLUSION OF LAW

A right shoulder disability was not incurred or aggravated in service and arthritis of the right shoulder may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends his right shoulder disability is related to his active duty service. His right shoulder diagnoses include degenerative joint disease and rotator cuff tendinopathy. See March 2015 VA examination report.

A review of service treatment records show there was no right shoulder disability noted on entry to service. See May 1964 enlistment examination report. In August 1964, the Veteran was treated for a right shoulder injury. A radiology report revealed no bone or joint abnormality. He was diagnosed with a right shoulder contusion. At separation from service, there was no right shoulder disability noted and the Veteran denied any right shoulder disability. See June 1965 report of medical history and examination report.

The Veteran filed a claim of entitlement to service connection for a right shoulder disorder in October 1975. At the time of his claim, the Veteran did not report any treatment for his right shoulder disorder.  He stated that he had hit his shoulder on a pipe. He did not respond to an October 1975 development letter seeking additional information. 

The Veteran filed another claim of entitlement to service connection for a right shoulder condition in April 1982. He attended a VA examination of his right shoulder in July 1982. The Veteran reported right shoulder pain since his in-service injury. Examination revealed decreased range of motion but no obvious deformity or abnormality to the right clavicle. X-rays revealed normal findings.  No opinion linking a right shoulder disorder to service was offered.

Private treatment records show the Veteran was treated for right shoulder pain in November 1997 and diagnosed with recurrent right shoulder calcific tendinitis. In August 2003, his right shoulder diagnoses were possible small rotator cuff tear in addition to early osteoarthritis. A magnetic resonance imagining of the Veteran's right shoulder taken in September 2003 revealed evidence of moderate osteoarthritis, spurring and a small focal partial tear.

VA treatment records also show repeated complaints of right shoulder pain. The Veteran underwent a surgical procedure in June 2014.

After examining the Veteran and reviewing the evidence a March 2015 VA examiner opined the Veteran's right shoulder disability was not related to his in-service injury. The examiner reasoned the Veteran's medical records did not support his claim, noting that his in-service radiology report was normal. The examiner further opined that the events in service would not result in his current right shoulder disability. The March 2015 VA examination is highly probative because it was conducted by a medical professional, based on a review of the record, and provided an adequate rationale for the conclusion reached. There is no competent evidence to the contrary.

After reviewing the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for a right shoulder disability, and that the claim must be denied.  While the appellant was treated on one occasion for a right shoulder contusion no additional pertinent complaints, findings or diagnoses were made inservice.  At separation no right shoulder disorder was diagnosed.  Postservice there are no complaints of, or treatment for, a right shoulder disorder until more than ten years after separation from active military service.  Further, while the Veteran was asked as early as October 1975 to provide additional evidence, particularly clinical evidence, showing a continuity of symptoms since service, he has not done so.  Indeed, the appellant in his initial October 1975 claim did not identify any additional person who knew any fact about any right shoulder disorder inservice or since.  While the Veteran is competent to report symptoms affecting his right shoulder, he has not provided any evidence of the medical training necessary to offer an opinion on the etiology of any right shoulder disorder.  Finally, he has provided no contemporaneous medical evidence to support his contentions. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). As such, the Board assigns a low probative value to his contentions. 

Degenerative joint disease is arthritis and as such is a chronic disease subject to presumptive service connection.  38 C.F.R §§ 3.307, 3.309.  The presumption, however, is inapplicable as there is no competent evidence of compensably disabling right shoulder arthritis within one year of separation from active duty. See 38 C.F.R. §§ 3.307, 3.309.

Thus, after considering all the evidence of record, the Board finds the weight of the evidence is against entitlement to service connection for a right shoulder disability, to include arthritis. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. See 38 U.S.C.A. § 5107(b). The claim is denied.

ORDER

Entitlement to service connection for a right shoulder disability is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


